Citation Nr: 1712159	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

The Veteran represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to May 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a March 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing has been associated with the claims file. 

This matter came before the Board in June 2015, at which time the Board remanded for an addendum medical opinion.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board remand directives.  No further action is required and appellate review may proceed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's current bilateral knee disability is etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Statement of Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

However, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they are established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board.").  However, the United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
With disability compensation claims, the Board is required to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent so long as it is within the knowledge and personal observations of the witness.  In weighing credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.


II.  Legal Analysis

The Veteran contends that his current bilateral knee disability originated in service.  In October 2010, the Veteran told his VA treatment provider that he had injured his left knee while running on base in North Carolina and injured his right knee while in combat training jumping off and over walls.  In March 2015, the Veteran testified that his knee pain arose in 2005 during the build-up for deployment.  The Veteran's June 2014 medical records also suggest his left knee pain resulted from favoring the left knee following his right knee injury.  There is no indication in the record that the Veteran has experienced any intervening causes since service that could contribute to his current bilateral knee disability.  The Board finds the Veteran's contention that his knee problems began in active military service competent, credible, and probative in this determination.  
The Board acknowledges that the Veteran's service treatment records are silent regarding complaints of or treatment for bilateral knee pain, including the Veteran's denial of knee trouble during his April 2010 separation examination.  However, in March 2010, two months prior to discharge from military service, the Veteran completed a VA Form 21-526c "Pre-discharge Compensation Claim" indicating his bilateral knee condition began in service.  The Veteran has consistently and credibly reported to his treatment providers that his knee pain began in service and that he did not seek concurrent treatment at the time of initial injury.  Resolving reasonable doubt in the Veteran's favor, the Board is not dissuaded by the lack of bilateral knee treatment in the Veteran's service treatment records.  Rather, the fact that he filed a claim for compensation for his knees shortly before his discharge from service is evidence of the fact that he at least subjectively believed he had a chronic knee condition at that time.

Regarding the objective post-service medical evidence of record, the Veteran has continuously reported complaints of bilateral knee pain from his discharge in 2010 through the present.  In October 2010, magnetic resonance imaging of the right knee revealed small joint effusion, suggestive of swelling in the knee joint.  The fact that effusion was objectively demonstrated shortly after the Veteran's discharge from service lends support to his claim.  Even though a diagnosis was not provided at that time, there was objective evidence confirming his claimed symptoms. 

X-ray images of the left and right knee performed in July 2012 showed minimal lateral subluxation of the patella bilaterally.  In November 2012, the Veteran underwent an arthroscopic procedure in his right knee which revealed chondromalacia patella and lateral femoral condyle and lateral plica.  Post surgery, the Veteran continued to experience "maltracking of the patella [in his right knee] manifested by a palpable popping and patellar shifting during flexion extension at about the 20-30 degree of flexion position."  See November 2013 VA treatment records.  The Veteran also continued to express discomfort in the left knee joint.  The Veteran was subsequently diagnosed with patellofemoral pain syndrome with instability bilaterally, as well as chondromalacia patella and lateral femoral condyle.  The Board finds that this evidence weighs in favor of a finding of continuous bilateral knee symptoms since the Veteran's separation from service.
Chondromalacia is considered an early manifestation of degenerative joint disease (which is also arthritis).  See Robert B. Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 258 (Eric P. Johnson et al eds., 3d ed. 1998) ("The earliest biochemical change of degenerative joint disease ... is softening (chondromalacia) and loss of the normal elastic resilience that gives cartilage its shock-absorbing ability").  Degenerative joint disease-a form of arthritis-qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  See Webster's Medical Desk Dictionary 501 (1986); see also Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291   (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 149, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).

Resolving reasonable doubt in the Veteran's favor, and thereby considering chondromalacia as a form of arthritis, the presumptive provisions of 38 C.F.R. 
 §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the Veteran's claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Walker, 708 F.3d at 1338.  The Board finds that the Veteran's competent and credible lay statements, as well as record evidence documenting continuous symptoms of bilateral knee pain since separation, and an ultimate diagnosis of bilateral chondromalacia, i.e. a degenerative condition, warrants presumptive service connection in this case. 

Lastly, the Board notes that the record contains a February 2016 VA addendum medical opinion in which the examiner opined that it was less likely as not that the Veteran's current bilateral knee disability was related to active service.  The Board grants this addendum medical opinion very little evidentiary weight because the examiner failed to give appropriate consideration to the Veteran's credible lay statements and continuous complaints of bilateral knee pain both contemporaneous with his discharge from service (through the filing of a claim) and since service.  For these reasons, the February 2016 VA addendum medical opinion is not probative evidence in this determination.  

With the above considerations in mind, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for a bilateral knee disability under 38 C.F.R. § 3.303(b) have been met. 


ORDER

Entitlement to service connection for a bilateral knee disability is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


